Case 3:20-cv-00098-REP Document 70 Filed 03/24/20 Page 1 of 3 PageID# 2558




                            UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                     RICHMOND DIVISION



 STEVES AND SONS, INC.,

                       Plaintiff,
                                                         Civil Action No. 3:20-cv-000098
 V.



 JELD-WEN,INC.,

                        Defendant.



                  AMENDMENTS TO SCHEDULING ORDER tECF No. 67^

         WHEREAS,JELD-WEN has represented to the Court that, in response to the Governor of

Pennsylvania's executive order ordering the closure of all Pennsylvania businesses that are not

considered "life sustaining," JELD-WEN's Towanda Interior Molded Doorskin plant is currently

idled, thereby hampering the collection of documents and data from Towanda;

         WHEREAS, McGuireWoods'(counsel for JELD-WEN) network and computer systems
were down starting at 9:00 pm Friday, March 20, 2020 through Sunday, March 22, 2020 for

maintenance to accommodate the large number of attorneys and staff now working remotely; and
         WHEREAS, counsel for the parties have conferred and Steves has agreed that the
following modifications may be made to the Scheduling Order (ECF-67) entered on March 19,
2020 to accommodate JELD-WEN;

         IT IS HEREBY ORDERED that the following modifications to the Scheduling Order shall
occur:
Case 3:20-cv-00098-REP Document 70 Filed 03/24/20 Page 2 of 3 PageID# 2559
Case 3:20-cv-00098-REP Document 70 Filed 03/24/20 Page 3 of 3 PageID# 2560
